Citation Nr: 0613405	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C infection.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1969 
to June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 RO rating 
decision that denied service connection for hepatitis C as 
well as service connection for spinal meningitis.  The 
appellant filed a Notice of Disagreement (NOD) in October 
2002 and the RO issued a Statement of the Case (SOC) in July 
2003.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in July 2004.

The appellant testified in a hearing before the undersigned 
Veterans Law Judge, conducted at the RO, in February 2006.  A 
transcript of that testimony is of record.  During that 
hearing the appellant withdrew his appeal in regard to 
service connection for spinal meningitis; the remaining issue 
before the Board is as characterized on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

The Board notes that infection with the hepatitis virus, in 
and of itself, is not a disability.  However, if a claimant 
develops a specific disease that is shown to be consequent to 
hepatitis C (such as chronic liver disease, cirrhosis of the 
liver, or liver cancer), and if the claimant is shown to have 
contracted the hepatitis virus while in service, then service 
connection may be established for that disease.

The file shows that the appellant has a current active 
disability (hepatitis C with cirrhosis), and the appellant's 
service medical record shows that he had a tattoo during 
military service.  Accordingly, a prima facie case has been 
presented for service connection, and the appellant is 
accordingly entitled to a VA medical examination if VA deems 
such an examination to be necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

There are a number of recognized risk factors for hepatitis 
C, including blood transfusion, intravenous drug use, 
tattoos, and promiscuous sexual activity.  In this case, the 
only risk factor in or out of service that is documented in 
the file is the in-service tattoo mentioned above.  However, 
VA clinical records and civilian treatment notes cite 
"jaundice as newborn" and also cite history of sexual 
partners and prostitute use.  The earliest documented 
evidence of hepatitis in the record is a letter from a Los 
Angeles blood bank dated in February 1978, seven years after 
the appellant's discharge from military service.   

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo a contemporaneous VA 
medical examination, by a physician, to obtain a medical 
opinion as to whether it is at least as likely as not that 
the appellant's hepatitis C infection was incurred in or 
aggravated by military service.  See 38 U.S.C.A. § 5103A 
(West 2002).

The appellant is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information and evidence that may be dispositive of the claim 
on appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Accordingly, failure to report to the scheduled 
examination, without good cause, will result in adjudication 
of the case based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  If the appellant 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of examination sent to the appellant by the 
appropriate VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant one more opportunity to submit 
information and/or evidence pertinent to the claim under 
appeal.  The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. §  5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the appellant furnish all pertinent 
evidence in his possession regarding his hepatitis C 
infection that is not already on file with VA.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Therefore, in addition to complying with the 
specific actions requested below, the RO should also take any 
other notification and/or development action required by the 
VCAA prior to adjudicating the claim on appeal.        

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  RO must furnish the appellant a 
letter notifying him of the VCAA and 
its duties to notify and assist, 
specifically as regards the issue 
currently on appeal (service connection 
for hepatitis C infection).  The letter 
should include a description of the 
evidence necessary to substantiate the 
claim, a statement of the evidence 
still needed to substantiate the claim, 
if any, and the respective 
responsibilities of VA and appellant in 
obtaining such evidence.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A , 38 
C.F.R. § 3.159; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
appellant should be expressly told to 
submit everything that he has 
concerning this claim to VA.  38 C.F.R. 
§ 3.159.

2.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo a VA medical examination, by a 
hepatologist or other appropriate 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should determine the 
current severity of the appellant's 
hepatitis C infection and should 
identify all pathologies resulting from 
that infection.  The examiner should 
render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the appellant's 
hepatitis C infection was incurred 
during military service.  If the 
examiner determines that the hepatitis 
C infection was present prior to 
military service, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
preexisting infection was aggravated 
(i.e., permanently worsened) as a 
result of military service.

The examiner should set forth all 
examination findings, along with 
complete rationale for his opinions, in 
a printed (typewritten) report.  If the 
examiner cannot formulate an opinion 
without resorting to speculation, the 
report should so state.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant should be provided with a Supplemental 
Statement of the Case, and afforded a reasonable opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



